Citation Nr: 0320355	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1991.

Although the RO identifies an October 2000 rating decision as 
the decision on appeal, this appeal actually originates from 
an earlier rating decision in January 1999 that denied 
service connection for a nervous condition.  The veteran's 
March 1999 request for a "redetermination" in the case is 
construed as a notice of disagreement with the January 1999 
determination and a statement of the case was issued in May 
2001.  The veteran perfected his appeal to the Board of 
Veterans' Appeals (Board) in July 2001.

In the October 2000 rating decision, which the veteran also 
expressed disagreement with, the RO denied service connection 
for alcohol abuse associated with social anxiety disorder and 
body dysmorphic disorder.  However, in the July 2001 
substantive appeal the veteran said "I am not appealing 
alcoholism."  Accordingly, the issue of entitlement to 
service connection for alcoholism has not been perfected for 
appellate review and, thus, will  not be further addressed.  
See 38 C.F.R. § 20.204(b).

In October 2002, the Board determined that further 
evidentiary development was warranted with respect to this 
appeal and undertook such development pursuant to 38 C.F.R. 
§ 19.9 (2002).  The Board notified the appellant of the 
additional development in January 2003.


REMAND

The RO last reviewed the issue on appeal in May 2001, at 
which time a Statement of the Case (SOC) was issued.  As 
noted above, in October 2002, the Board determined that 
further evidentiary development was warranted, and undertook 
such development pursuant to 38 C.F.R. § 19.9.  Pursuant to 
that development, additional evidence has been added to the 
claims file consisting of VA outpatient records dated from 
June 1999 to October 2002, and service medical records dated 
in 1991.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
the additional evidence added to the record since the May 
2001 SOC.  

In addition to requesting VA outpatient medical records and 
service medical records, the Board requested that the veteran 
be afforded a VA examination.  Such development was 
determined to be necessary to fulfill VA's duty to assist the 
veteran in developing evidence pertinent to his claim.  See 
38 U.S.C.A. § 5103A (d)(1).  In this regard, a June 2003 VA 
progress note states that the veteran failed to keep his 
appointment for a compensation and pension examination at the 
VA Medical Center (VAMC) in Hampton, Virginia, and that he 
should be rescheduled at the VAMC in St. Louis, Missouri.  
The progress note explains that it appeared that the veteran 
lived near St. Louis since he had had a recent appointment at 
that facility which he kept.  Accordingly, the RO should seek 
clarification as to where the veteran is presently residing 
and take appropriate action, to include arranging for the 
veteran to undergo VA examination at the appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2002).  If the veteran fails report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of any notice(s) of 
examination sent to the veteran.

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Unfortunately, in this case, the veteran had not been 
apprised of the newly enhanced notice and duty to assist 
provisions required by sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
and 5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002)).  Hence, on remand, the RO must send the veteran 
correspondence specifically addressing the VCAA notice and 
duty to assist provisions as they pertain to the claim on 
appeal for service connection for a psychiatric disability, 
to include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should clarify the veteran's 
present address and take appropriate 
action in the event that the veteran has 
relocated to another state. 

2.  Thereafter, the RO should furnish to 
the veteran a letter notifying him of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim for service connection for a 
psychiatric disability, and specific 
notice as to the type of evidence 
necessary to substantiate this claim.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation for the veteran's 
disability, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a psychiatric examination at an 
appropriate VA medical center.  The 
entire claims file, to include this 
remand, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and/or 
studies should be accomplished, and all 
clinical findings should be set forth in 
detail and correlated to a specific 
diagnosis.  

With respect to each diagnosed acquired 
psychiatric disability, the examiner 
should 1) clearly identify the 
disability, and 2) opine whether such 
disability is, at least as likely as not, 
the result of disease or injury incurred 
or aggravated in active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

5.  If the veteran fails report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copy(ies) of any notice(s) of examination 
sent to the veteran.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a psychiatric disability 
in light of all pertinent evidence (to 
particularly include all evidence added 
to the record since the May 2001 SOC) and 
legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran an appropriate SSOC (to include 
full reasons and bases for the RO's 
determinations) and afford him the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




